Oo wea NY HD ww FSF WY HO —

NY NM NY NY NN NN BR NO Re ee ee Se ee OO ee el ee
re ~s DB Ww FSF W NH K&S BD ODO CO IN KH A F&F WH LH & BS

 

Case 2:19-cr-00256-GMN-BNW Document 37 Filed 07/07/20 Page 1of1

FILED
ENTERED cee

——— SERV
COUNSEL/PARTIES OF RECORD

 

 

 

UNITED STATES DISTRICT|COURT ju - 7

 

 

 

DISTRICT OF NEV
. CLERK US DISTRICT COURT
| ** ny DISTRICT OF NEVAD L
UNITED STATES OF AMERICA, Case No. mcsenementb PUNY
Plaintiff, —
WAIVER OF RIGHT TO APPEAR IN
V. PERSON AT CRIMINAL PROCEEDING

Carlos Delgado-Macias

Defendant.

 

chense t flew arof Fp
Ne I understand that ] have a right to appear in person in court at the stick opeorancoand

cnt in etention hearings in this case scheduled for July 7, 2020. I have been advised of the nature of

these proceedings and my right to appear in person. I have been informed that I may appear by

video teleconference, or telephone conference if video conference is not reasonably available,

in light of the spread of the COVID-19 virus in the District of Nevada and in order to protect
my health and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person, 1 knowingly and voluntarily waive my right

to appear at this proceeding in person, and I consent to appear by video teleconference or by

telephone conference where the video teleconference is not reasonably available. I consulted

with my attorney prior to deciding to waive my right to appear in person at this proceeding.

/s/ Carlos Delgado-Macias 7/7/2020

 

 

 

Defendant’s Signature (date)
ayn bons _ 12000 Gili 20.20
Signature of Defendant’s Attorney (date) suds se § Signature (date)

Sylvia A. Irvin, AFPD

 

 

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 
